DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 1 April 2022.

Response to Amendment
Claims 1-20 have been amended. Claims 1-20 are pending. In the previous action (Non-Final Rejection filed on 7 January 2022), claims 1-20 were indicated as containing allowable subject matter.
In response to the amendments to the abstract of the specification, the objection to the specification presented in the previous action is withdrawn. In response to the amendments to the claims, the objections thereto, as well as the rejections of the claims under 35 USC 112(b), are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher P. Lightner on 9 May 2022.
The application has been amended as follows: 
Claim 1
Line 5: “section,”
Line 16: “a collective open area less than a cross-sectional area of the inlet pipes through which the heated inert gas is supplied, and”
Line 19: “exceeds a fall in pressure of the heated inert gas across the input material that”
Claim 2
Line 3: “arranged next to each other at an inner surface of the jacket, the outlet surfaces”
Claim 5
Lines 4-5: “being formed between respective ones of the series of outlet surfaces
Claim 7
Line 2: “the gas distribution pipe is arranged along a central axis of the chamber, and”
Line 4: “means, wherein the gas outlet means is arranged at an inner surface of the jacket.”
Claim 9
Lines 4-9: “are arranged next to the bottom plat
the gas is led obliquely or diagonally through the input material to the gas outlet means, wherein the gas outlet means is arranged at an inner surface of the jacket.”
Claim 11
Line 2: “the bottom plate has an internal peripheral edge that surrounds a lower end”
Line 6: “the bottom plate comprises at least one opening of the gas inlet means
Claim 12
Lines 5-7: “gas flows, and that is arranged at an inner surface of the jacket above the gas outlet means, such that a portion of the heated inert gas is led from the inlet wall surface through the input material in a downwards direction to the gas outlet means, the gas outlet means being arranged farther 
Claim 14
Line 2: “a portion of the heated inert gas is supplied to the input material M that has been introduced into the”
Lines 7-8: “the portion of the heated inert gas is led from the of the gas outlet means that is arranged at the upper end-wall section.”
Claim 16
Line 1: “The method according to claim 1, wherein the portion of the openings”
Claim 17
Line 1: “The method according to claim 1, wherein the portion of the openings”
Claim 19
Line 5: “section,”
Line 14: “to an inner surface (111.1) of the jacket, and a compartment formed between the lower”
Lines 19-20: “total open area less than a cross-sectional area of the inlet pipes through which the heated inert gas is supplied, and
a fall in pressure is generated across the at least one opening through”
Line 22: “exceeds a fall in pressure of the heated inert gas across the input material that”
Claim 20
Line 3: “of outlet surfaces arranged next to each other at the inner surface of the jacket, the outlet”
Lines 8-9: “ones of the gaps being formed between respective ones of the outlet surfaces 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. The concept of a method for the recycling of carbon and hydrocarbon compounds from organic input material through pyrolysis comprising the steps of:
introducing input material in fragmented form into a reactor comprising a chamber which is limited by a jacket and upper and lower end-wall sections,
supplying, through gas inlet means, heated inert gas to the chamber for the pyrolysis treatment of the input material, and
leading pyrolysis gas out of the chamber through gas outlet means,
wherein:
the gas inlet means comprises openings through which the heated inert gas flows, the openings  being configured to supply the heated inert gas into the chamber, and a gas distribution pipe comprising at least one inlet unit upon which the openings are located,
the openings through which the heated inert gas flows have a collective open area less than a cross-sectional area of inlet pipes through which the heated inert gas is supplied, and 
a fall in pressure is generated across the openings through which gas flows during the supply of gas that exceeds a fall in pressure of the gas across the input material that has been introduced into the chamber (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a method for the recycling of carbon and hydrocarbon compounds from organic input material through pyrolysis, said method comprising the steps of:
introducing input material in fragmented form into a reactor comprising a chamber which is limited by a jacket and upper and lower end-wall sections,
supplying, through gas inlet means, heated inert gas to the chamber for the pyrolysis treatment of the input material, and
leading pyrolysis gas out of the chamber through gas outlet means,
wherein:
the chamber demonstrates a bottom plate configured to support the input material,
the bottom plate has an internal peripheral edge that surrounds the lower end of a gas distribution pipe and an external peripheral edge connected to an inner surface of the jacket, and a compartment formed between the lower end-wall section and the bottom plate,
the bottom plate comprises the gas inlet means comprising at least one opening through which the heated inert gas can be supplied into the chamber,
the at least one opening through which the heated inert gas flows has a total open area less than a cross-sectional area of inlet pipes through which the heated inert gas is supplied, and
a fall in pressure is generated across the at least one opening through which gas flows during the supply of gas that exceeds a fall in pressure of the gas across the input material that has been introduced into the chamber (claim 19) is considered to define patentable subject matter over the prior art.
The nearest prior art is regarded to be over Ershag (US 8,419,812 B2). Ershag discloses a reactor for pyrolysis (Abstract) comprising (referencing Fig. 1) a reactor 1 (col. 3, line 39) into which fragmented material is introduced (col. 1, lines 28-29; col. 3, line 56); an inlet 9 for heated inert gas (col. 4, lines 41-42; col. 5, line 67) which flows through inlet pipes 30 (col. 4, line 57) and through a distribution pipe 31 which extends like a tower into the chamber (col. 4, lines 49-51) in order to supply heat to the reactor (col. 2, lines 47-50) through openings (col. 5, lines 30-33: perforations), and an outlet 10 having outlet means 70 (i.e. gas outlets) (col. 7, lines 5-6). However, Ershag teaches that a total or sum outlet area normally essentially corresponds to cross-sectional area of inlet pipes 30:1-30:n connected to an inlet unit such that gas can be led without significant resistance in a radial direction out into the reactor chamber to avoid problems with a large fall in a pressure of gas that is led axially through the chamber (col. 5, lines 1-4, 14-16), so Ershag does not teach or suggest that the openings through which the heated inert gas flows has a total open area less than a cross-sectional area of the inlet pipes, or that a fall in pressure is generated across the openings through which gas flows during the supply of gas that exceeds the fall in pressure of the gas across the input material that has been introduced into the chamber. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772